Title: Harrison Hall to Thomas Jefferson, 24 March 1818
From: Hall, Harrison
To: Jefferson, Thomas


                    
                        Sir,
                        Philada 
              March 24. 1818
                    
                    I have been recently informed that you have prepared for the press, a new and improved edition of your “Notes on Virginia.” This works has always been in demand, and a correct edition would particularly command public attention. As I am yet young in the trade of publishing and selling books, the publication of this work would be of importance to me, and the more so, if I could obtain the Copy Right.
                    What your intentions may be in regard to this, I am ignorant, and probably I am taking a great liberty in addressing you at all on this subject, being entirely unknown to you, except as the publisher of the Port Folio and the Law Journal, to which you have been for some time a subscriber. I trust however, you will excuse this liberty, and if the publication of the work in question can be entrusted to me on terms agreeable to both parties I shall be much gratified.
                    I have the Honor to be with great respect Sir
                    
                         Your Obt Servt
                        Harrison Hall
                    
                